           Case 4:20-cv-00839-SWW Document 4 Filed 08/25/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

RICKY ASHLEY                                                        PETITIONER
ADC # 099718C

v.                            No. 4:20-cv-00839-SWW-JTR
                              (Related cases: 4:20-cv-00203-SWW;
                              4:20-cv-00726-SWW; 4:20-cv-00770-KGB;
                              4:20-cv-00788-DPM)

DEXTER PAYNE, Director,
Arkansas Division of Correction,
Arkansas Department of Correction                                  RESPONDENT


                                       ORDER

      The Court has reviewed the Recommended Disposition

(“Recommendation”) from United States Magistrate Judge J. Thomas Ray. No

objections have been filed, and the time for filing objections has passed. After

careful review of the Recommendation, the Court concludes that it should be, and

hereby is, approved and adopted as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED that:

      1.       Ricky Ashley’s motion for leave to proceed in forma pauperis, Doc.

No. 1, is GRANTED.

      2.       Ricky Ashley’s petition for a writ of habeas corpus, Doc. No. 2, is

DENIED, and this case is dismissed with prejudice.



                                           1
           Case 4:20-cv-00839-SWW Document 4 Filed 08/25/20 Page 2 of 2




      3.       Effective immediately, Mr. Ashley shall be placed on the Court’s

restricted filer list, and the Clerk is directed not to file any future pro se habeas

petitions submitted by Mr. Ashley without prior approval from the Judge to whom

this case is assigned.

      4.       The Court certifies that an in forma pauperis appeal of this Order

would not be taken in good faith. 28 U.S.C. § 1915(a)(3). The Court also declines

to issue a certificate of appealability because Mr. Ashley has not made a

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c).

Judgment will be entered accordingly.

      IT IS SO ORDERED this 25th day of August, 2020.


                                            /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE




                                            2
